Case: 14-3099      Document: 11      Page: 1     Filed: 09/11/2014




                NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                    ______________________

                COREY DEMOND STOGLIN,
                       Petitioner,

                                v.

                DEPARTMENT OF LABOR,
                       Respondent.
                  ______________________

                          2014-3099
                    ______________________

    Petition for review of the Merit Systems Protection
 Board in No. CH-0752-12-0357-I-1.
                 ______________________

                        ON MOTION
                  __________________________

                           ORDER
     The court construes Corey Demond Stoglin’s submis-
 sions dated July 24, 2014 and July 29, 2014 as a motion to
 reinstate his petition for review.
     This petition was dismissed on June 2, 2014 for
 failure to file a Statement Concerning Discrimination.
 The court notes that Stoglin has now filed his Statement
 Concerning Discrimination, and has also filed his infor-
 mal brief and a USERRA Notification Form.
Case: 14-3099         Document: 11    Page: 2     Filed: 09/11/2014



 2                                   STOGLIN   v. LABOR



       Accordingly,
       IT IS ORDERED THAT:
     (1) The court’s June 2, 2014 dismissal order is vacat-
 ed, the mandate is recalled, and the petition for review is
 reinstated.
     (2) Stoglin is not required to pay the filing fee for this
 petition for review.
     (3) The Department of Labor shall file its responsive
 brief within 21 days from the date of filing of this order.


                                        FOR THE COURT

                                        /s/ Daniel E. O’Toole
                                        Daniel E. O’Toole
                                        Clerk of Court
 s24